PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/438,081
Filing Date: 11 Jun 2019
Appellant(s): Medintz et al.



__________________
Roy Roberts
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 8-9 and 11-13 under 35 U.S.C. 103 as being unpatentable over Kang et al. (Bioconjugate Chemistry, 2014; cited on PTO-892 mailed on 01/22/2021 with supplementary materials and methods cited in this action).  
Claims 8-9 are drawn to a method of conducting a cascade reaction, comprising: providing a cascade cluster comprising a plurality of nanoplatelets associated together as a cluster, wherein each nanoplatelet is bound to a plurality of enzymes configured as an enzymatic cascade wherein the product a first enzyme is the substrate of a second enzyme and so forth, wherein the enzymatic cascade comprises at least two different enzymes, and wherein the nanoplatelets in the cluster are closely associated with one another such that, on average, each nanoplatelet is separated from the nearest neighboring nanoplatelet by a distance of no more than about one nanoplatelet diameter, contacting the cascade cluster with a substrate of the first enzyme; and allowing a reaction to proceed so that each of the plurality of enzymes acts in succession to produce an end product, wherein the reaction is performed without stirring or mixing.
Claims 11-13 are drawn to a method of preparing an enzymatic cascade cluster, the method comprising:  contacting a plurality of nanoplatelets with a plurality of enzymes 6 tags effective to cross-link the nanoplatelets into the cluster.
	With respect to claim 8, Kang et al. teach multienzyme complexes comprising CdSe-ZnS core/shell quantum dots which are assembled with menaquinone biosynthetic enzymes configured as an enzymatic cascade, wherein a product of a first enzyme is a substrate of a second enzyme and so forth, and wherein the enzymes comprise MenF, MenD, and MenH attached to the nanoparticles via metal polyhistidine tags [see p. 1387, column 2; p. 1388, column 1-2; p. 1389, column 2].  It is the examiner’s position that the method of Kang et al. inherently without stirring and mixing given that the enzymes are fixed to a solid substrate and not freely floating in solution [see p. 1389, column 2]. Furthermore, supplemental materials and methods of Kang et al. on p. 3-4 teach that the enzyme assemblies were diluted to a final volume of 800 l and reactions were initiated by adding chorismate and the cofactor magnesium.  There is no evidence in Kang et al. that these reactions were stirred during the reaction, and absent evidence otherwise, it is the examiner’s position that no stirring or mixing is occurring during the process of Kang et al.  Kang et al. further teach that shorter enzyme-enzyme distance was discovered to facilitate intermediate transfer, and a fine control on the 
	With respect to claim 9, Kang et al. teach the method wherein the nanoparticle is a quantum dot and the enzymes are bound to the quantum dot via hexahistadine tags as part of the enzyme sequences [see p. 1388, column 1, bottom].
	With respect to claims 11-13, Kang et al. teach multienzyme complexes comprising CdSe-ZnS core/shell quantum dots which are assembled with menaquinone biosynthetic enzymes configured as an enzymatic cascade, wherein a product of a first enzyme is a substrate of a second enzyme and so forth, and wherein the enzymes comprise MenF, MenD, and MenH attached to the nanoparticles via metal polyhistidine tags [see p. 1387, column 2; p. 1388, column 1-2].  Kang et al. teach that the CdSe-ZnS quantum dots were incubated with enzymes in 5 to 20 fold molar excess and then analyzed by electrophoresis [see p. 1388].  Kang et al. also teach that MenF, MenD, and MenH carrying hexahistidine tags (multiple his tags) were cloned, and expressed, and purified to homogeneity [see p. 1388, column 1].  The mixing of the enzymes and quantum dots is interpreted as essentially simultaneously and contacting sequentially as the mixing of the enzymes and quantum dots can be interpreted as simultaneous as all of the enzymes are added at once.  The mixing of Kang et al. can also be interpreted as sequentially given that one component such as the quantum dots and/or enzymes are added to the test tube or Eppendorf tube, etc. first and second when mixing together.
	Although Kang et al. does not explicitly teach that the nearest neighboring nanoparticle by a distance is no more than about one nanoparticle diameter, Kang et al. does acknowledge In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would be obvious for one of ordinary skill in the art with the teachings of Kang et al. in hand to optimize the distances between nanoparticles in order to maximize the enzyme cascade efficiency. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Bioconjugate Chemistry, 2014; cited on PTO-892 mailed 01/22/2021) as applied to claims 8-9 and 11-13 above, and further in view of Beeckmans et al. (Journal of Cellular Biochemistry, 1990; cited on PTO-892 mailed 01/22/2021) and Misset et al. (European Journal of Biochemistry, 1986; cited on PTO-892 mailed 01/22/2021).
	The relevant teachings of Kang et al. as applied to claims 8-9 and 11-13 are set forth above.
	With respect to claim 10, Kang et al. teach that the protein-nanoparticle conjugation techniques provide a convenient system to investigate the clustering effect of enzymes, which nature often harnesses to achieve regulation through enzyme complexation, compartmentalization, and membrane-embedment [see p. 1392, column 2].

	Beeckmans et al. teach that affinity electrophoresis can be successfully used to demonstrate specific enzyme-enzyme interactions may be of physiological importance in the regulation of both the glycolytic pathway and the citric acid cycle and supports that glycolytic enzymes aldolase, glyceroaldehydephosphate dehydrogenase and triosephosphate isomerase form a cluster and interact with each other [see Abstract; p. 297; Figure 4].
	Misset et al. teach a method for simultaneous purification of hexokinase, glucosephosphate isomerase, phosphofructokinase, fructose-1,6-bisphosphate aldolase, triosephosphate isomerase, D-glyceraldehyde-phosphate dehydrogenase, phosphoglycerate kinase, glycerol-3-phosphate dehydrogenase and glycerol kinase from Trypanosoma brucei [see Abstract; p. 442, column 1; p. 447].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Kang et al., Beeckmans et al., and Misset et al. according to the teachings of Kang et al., Beeckmans et al., and Misset et al. to apply the teachings of Kang et al. to glycolytic enzymes because Kang et al. teach methods for multienzyme cascade clusters on quantum dots and teach the system is convenient to investigate clustering of enzymes.  Beeckmans et al. teach that glycolytic enzymes aldolase, glyceroaldehydephosphate dehydrogenase and triosephosphate isomerase form a cluster and interact with each other, and Misset et al. teach simultaneous purification of the glycolytic prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The new matter rejection of claims 8-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of appellants’ remarks filed in the Appeal Brief, hereinafter “Brief”, on 10/22/2021.
(2) Response to Argument
Appellants’ remarks filed on 10/22/2021 have been fully considered by the examiner.  Beginning on p.  3 of the “Brief”, appellants contend that Kang fails to teach or suggest the claimed nanoplatelets found in both of the independent claims.
This argument is found to be not persuasive because the examiner maintains that the quantum dots or nanoparticles taught by Kang fall within the scope of the term “nanoplatelets”.  Indeed, paragraph 0020 of the specification defines the term “nanoplatelet” generically as a ‘nanoparticle with a non-spherical shape, including, for example, an oblate spheroid shape, or a quasi-two-dimensional and roughly circularly shape’.  The definition as disclosed in the specification is sufficiently broad as to be reasonably interpreted to encompass all nanoparticles.  Quantum dots or nanoparticles conjugated with globular proteins as disclosed by Kang can reasonably be interpreted as falling within the category of a nanoplatelet that is an oblate spheroid shape as defined in appellants’ specification. 
Beginning on p. 4 of the “Brief”, appellants contend that Kang fails to disclose the claimed cluster of nanoplatelets found in both of the independent claims.  
This argument is found to be not persuasive for the reasons set forth in the rejection above and reiterated below.   
	Kang et al. teach multienzyme complexes comprising CdSe-ZnS core/shell quantum dots which are assembled with menaquinone biosynthetic enzymes configured as an enzymatic cascade, wherein a product of a first enzyme is a substrate of a second enzyme and so forth, and wherein the enzymes comprise MenF, MenD, and MenH attached to the nanoparticles via metal polyhistidine tags [see p. 1387, column 2; p. 1388, column 1-2].  Kang et al. teach that the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would be obvious for one of ordinary skill in the art with the teachings of Kang et al. in hand to optimize the distances between nanoparticles in order to maximize the enzyme cascade efficiency.
Beginning on p. 4 of the “Brief”, appellants contend that the rejection fails to identify where Kang disclosed the feature that at least one of the enzymes comprises multiple (His)6 tags effective to cross-link the nanoplatelets into the cluster.
not persuasive as stated in the rejection above, Kang teach assembly of MenF, MenD, and MenH carrying hexahistidine tags [see p. 1388], which is interpreted as a His6 tag.  Given that Kang discloses the term “tags” in plural format, it is reasonable to interpret the phrase “hexahistidine tags” as “multiple polyhistidine tags”.  Furthermore, conjugated enzymes via his-tags represents multiple copies of the same enzyme on the surface of the nanoparticle, which in turn can reasonably interpreted as multiple (His)6 tags.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        
Conferees:

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.